Title: To Benjamin Franklin from Jane Collas, 6 June 1781
From: Collas, Jane
To: Franklin, Benjamin


My dear and ever Honor’d Uncle
Cambridge June 6th. 1781
The bearer of this is Mr Thayer, a young Genttelman Educated at Newhaven Collage, has been Some time a candidate for the Ministry and Chaplian at the Castle, is now going to france, has impertuned me for A letter of introduction to you, which tho I am but very little acquainted with him I could not refuse after makeing every reasonable apology, his views I am a Stranger to, I am happy in the oppertunity of thanking you for your kindness to Mr Collas when a prisoner and in France. Mamma was well three weaks ago, the Genttleman is waiting, and I have only time to assuer you of my filial regard and that I am with respect, veneration, and love, Your ever affectionate and dutifull Neice
Jane Collas
 
Addressed: His / Excellency Benjan. Franklin Esqr / at / Paris
